Citation Nr: 0303218	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  01-01 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disorders.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 2000 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection has been established for a low back 
disorder characterized as low back strain, chronic; herniated 
nucleus pulposus with lateralization at L4-L5; clinical right 
L4, left L5-S1 lumbar radiculopathy with myositis.  This 
disorder is rated as 40 percent disabling, and is the 
veteran's only service-connected disorder.

2.  The veteran's service-connected disorder does not render 
him unable to obtain and retain substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for the award of TDIU benefits are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
of the evidence needed to substantiate his claim for TDIU 
benefits, by a statement of the case and a supplemental 
statement of the case.  The Board finds that he was advised 
as to what evidence was needed to establish entitlement to 
these benefits, and the applicable statutory and regulatory 
criteria.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, he was advised of both his and VA's 
obligations under the VCAA by means of a letter from the RO 
in February 2002.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder. 

III.  Entitlement to TDIU benefits

The veteran contends, essentially, that his service-connected 
disorder renders him unemployable; that is, that he is unable 
to obtain and maintain a substantially gainful occupation as 
a result of this disability.  Under the provisions of 
38 C.F.R. § 4.16(a) (2002), total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability is rated at least 
60 percent disabling, and that, if there are two or more 
disabilities, they are rated on a combined basis as at least 
70 percent disabling, with one disability rated at least 40 
percent disabling.  

The veteran does not satisfy the requirements of 38 C.F.R. 
§ 4.16(a); his sole service-connected disorder, which is a 
low back disability, is currently rated as 40 percent 
disabling.  The fact that this regulatory standard is not 
met, however, does not mean that TDIU benefits cannot be 
awarded; under 38 C.F.R. § 3.321(b)(1), benefits such as TDIU 
compensation can be assigned when it is shown that the 
percentage ratings assigned for service-connected 
disabilities present such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  

Nonetheless, the Board finds that the award of TDIU benefits 
is not appropriate in this case.  While the veteran's low 
back disorder may preclude him from some areas of employment, 
and in particular those areas requiring significant physical 
activity, it is not shown that this disorder, in and of 
itself, is of such severity as to preclude him from obtaining 
and maintaining substantially gainful employment.  It must be 
noted that the 40 percent rating currently assigned for this 
disorder is not even the maximum schedular rating that is 
available; under Diagnostic Code 5293, which is the 
diagnostic standard by which his low back disorder has been 
evaluated by VA, a 60 percent rating can be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (to include as 
revised effective August 30, 2002).  The fact that he is not 
currently in receipt of the maximum schedular rating for his 
one service-connected disability renders immaterial the 
question of whether TDIU benefits can be awarded on an 
"extra-schedular" basis under 38 C.F.R. § 3.321(b)(1).

The Board also notes that the medical evidence does not 
support the veteran's claim.  While a private physician 
indicated in March 2002 that the veteran was unable to work, 
it must be pointed out that this physician prefaced that 
comment by a list of five disorders, only one of which 
(lumbosacral pain caused by lumbosacral herniated nucleus 
pulposus) has been service connected.  

In addition, while the veteran has noted that he has been 
granted disability benefits by the Social Security 
Administration, it must also be noted that the decision 
rendered by Social Security (a copy of which was associated 
with the veteran's claims folder pursuant to a prior claim 
for TDIU benefits) cites various disabilities, such as mental 
impairment, as the basis for its finding of disability.  
Accordingly, the fact that the Social Security Administration 
has deemed him disabled is of minimal probative value in 
determining whether TDIU benefits should be granted by VA, 
and does not serve, in and of itself or in conjunction with 
the rest of the evidentiary record, to persuade the Board 
that the veteran is precluded from all forms of employment, 
to include those sedentary in nature.

In brief, the Board finds that the preponderance of the 
evidence is against the veteran's claim for TDIU benefits.  
That claim, therefore, fails.


ORDER

Entitlement to TDIU benefits is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

